Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Murphy, J.), imposed March 29, 2011, *1027upon her plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the defendant’s contention, her waiver of the right to appeal was knowing, voluntary, and intelligent (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Milton, 111 AD3d 765, 766 [2013]; People v McCray, 103 AD3d 666, 667 [2013]). Since the defendant’s valid waiver of her right to appeal encompasses the waiver of the right to invoke the Appellate Division’s interest of justice jurisdiction to modify sentences, review of the defendant’s contention that the sentence imposed was excessive is precluded (see People v Lopez, 6 NY3d 248, 255 [2006]).
Eng, EJ., Mastro, Dickerson, Lott and Miller, JJ., concur.